Title: From John Adams to William Tudor, Jr., 5 November 1819
From: Adams, John
To: Tudor, William, Jr.



Dear Sir
Montezillo Novemer 5th 1819

I thank you for your congratulations and kind wishes, the accomplishment of them is on high where I rejoice that it is—
Dennis de Brett was a Merchant in London and a dessenter Esteemed among the Protestant Dessenters for which reason I suppose he was appointed Agent - he never gave any proofs of talents or influence - indeed he had none of the latter at Court, nor with the public, nor any where else but among the Members of his own Religious Sect. He was chosen I suppose by some secret intrigue of the Governors as Jasper Mauduit and Richard Jackson, were the prevent the Election of somebody that they dreaded more— The Roman Emperours Horse would have made as good a Senate as either of them did an Agent— The ancient practice has been to send Citizens of the Province such as Dummer Quincy and Bollan - and that custom ought to have been continued - for the Province abounded with Men infinitely Superiour in talents and would have been in Influence, but Mr Hutchinson aimed at the situation himself and I suppose endeavoured in Concert with the Governor to get these Cyfers appointed for a time in hopes of soon finding an opening for himself - these however will be thought jealousies, and suspicion and effusions of Malevolence in me - and as I cannot prove all these facts, it will be best for you to mention him only as an Agent without any assumption of Character or political views - it would have been infinitely better to have appointed Otis or Thatcher or Samuel Adams - or any one of many others - but the Influcence of Bernard and Hitchinson, and their Courtiers were sufficient to prevent the Election of any Native except Hutchinson himself - the Hosue of Representatives at length were driven to the Necessity of appointed Frankline - but not having perfect confidence in him they appointed Arthur Lee as a ind of substitute or successer
I am Sir with much Esteem / your humble Servant
John Adams.